                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

UNILOC 2017 LLC                                  §
                                                 §
vs.                                              §      NO: WA:19-CV-00532-ADA
                                                 §
APPLE INC.                                       §



                   ORDER SETTING TELEPHONIC MOTION HEARING




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone conference on May 12, 2020 at 09:00 AM . Please call (866) 434-5269 with
access code 9678090 to be included in the hearing.


               SIGNED on 6th day of May, 2020.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
